Citation Nr: 1645475	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating higher than 40 percent for the Veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to January 1949.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issue of entitlement to service connection for otitis has been raised by the record in a March 2015 private treatment record.  However, this issue has not been adjudicated by the Agency of Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction of it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected hearing loss was manifested by an average puretone threshold in the right ear of 86 decibels and 74 decibels in the left ear.  Speech discrimination test was found not to be appropriate.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 40 percent for the Veteran's service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The Veteran's claim for entitlement to a rating in excess of 40 percent for his bilateral hearing loss arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA concerning this issue.

As mentioned, VA also has a duty to assist the Veteran in the development of the claim.  To satisfy this additional obligation, VA has obtained the Veteran's service treatment records, private treatment records, his personal statements, and several lay statements in support of his claim.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  The Board finds that adequate medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims file includes a February 2014 VA audiology examination report.  The report is predicated on the Veteran's reported symptoms, clinical records, diagnostic testing, and clinical examination findings.  The report provides findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability ratings for hearing loss are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85(d).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85. 

The percentage evaluation is derived from Table VII by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "VI" and the poorer ear has a numeric designation Level of "VII, then the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

In instances where, because of language difficulties, inconsistent speech discrimination scores, etc., the examiner certifies that the use of speech discrimination scores is inappropriate, Table VIA is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85 (c) (2015).  Disability evaluations for hearing loss are determined by a mechanical application of the criteria contained in Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's bilateral hearing loss disability is rated under Diagnostic Code 6100.  He was assigned a 40 percent rating with an effective date of November 26, 2013, which is the date VA received his claim for service connection.  He contends that his bilateral hearing loss disability warrants a higher.  Audiological testing was completed in February 2014.  Based on the analysis below and the competent evidence of record, the Board has determined that the preponderance of the evidence is against his claim and an increased rating is not warranted.
III.  Increased Rating

The Veteran was afforded a VA audiological examination in February 2014.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
95
95
LEFT
70
70
65
75
85

The puretone threshold average was 86.25 in the right ear and 73.75 in the left ear.  The VA examiner indicated that the use of the word recognition scores was not appropriate for this Veteran, because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition inappropriate.  

Here, Table VI is used due to certification that the use of speech discrimination testing is not appropriate for this Veteran.  Accordingly, the audiometric findings from the February 2014 examination correspond to Level VIII in the right ear and Level VI in the left ear.  38 C.F.R. § 4.85, Table VIA.  Intersecting Levels VIII and VI under Table VII results in a 40 percent rating.  Thus, the evidence of record fails to show that the Veteran's hearing loss disability warrants a higher initial rating.

IV.  Extra-schedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because however the ratings are mere averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  During the period on appeal, the Veteran's bilateral hearing loss disability manifests Level VIII hearing acuity in the right ear and Level VI hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by disability ratings currently assigned.

The Board acknowledges the Veteran's reported complaints of his bilateral hearing loss disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements and examination records.  For example, he reported to the VA examiner that he could hardly hear anything and that "relatives speak or shout near [his] ear in order to communicate with him."  However, he is service-connected for a bilateral hearing loss disability and hearing loss, by its very nature, involves a difficulty with hearing acuity.  He has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  As such, the threshold issue for extra-schedular consideration is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is additionally service connected for inguinal hernia- aside from his bilateral hearing loss disability.  All of the pertinent symptoms of his service-connected disabilities have been addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate him for a disability that can be attributed only to the combined effect of multiple entities. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable, and this appeal must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  TDIU

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Here, Rice is inapplicable.  However, there is no evidence that the Veteran is unemployed due to hearing loss.  Therefore, entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to an initial disability rating higher than 40 percent for the Veteran's service-connected bilateral hearing loss is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


